DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
	Applicant has cancelled claims 5 and 11.
	Claims 1-4, 6-10, and 12-20 pending.
	
Election/Restrictions
Applicant’s election without traverse of Species B (Figures 18-29) in the reply filed on 3/31/2021 is acknowledged. Applicant asserts that claims 1-4, 6-10, and 12-20 correspond to the elected species.
However, Claims 13 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2021. Claim 16 and its dependents are drawn to an embodiment with minimum, intermediate, and maximum lower portions. Based on the Figures as well as specification, these features are only applied and shown in regards to the Figures 1-17 of Species A. Claim 13 is about the upper projection having a height lower than that of the lower projection; however, only Species A is discussed as having this specific height relationship (instant specification paragraphs [0080-0081]); as for the disclosure of Species B (instant specification [0082-0088]), there is no disclosure of comparison of the heights of the projections, just that the heights of the projections may “vary”, and furthermore Figures 18-29 of Species B do not provide a height comparison for the projections. As such, claims 13 and 16-20 are withdrawn as Species B does not have these features. 
	
	As such claims 1-4, 6-10, 12 and 14-15 are elected.
Claim Objections
Claim 7 objected to because of the following informalities:  “wherein a rear surface of first lower projection is configured to contact a front surface of a first upper projection and a rear surface of the second upper projection is configured to contact a front surface of the second upper projection” should be -wherein a rear surface of first lower projection is configured to contact a front surface of a first upper projection and a rear surface of the second lower projection is configured to contact a front surface of the second upper projection-.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (US 20180250100 A1).
Regarding claim 1, Ross discloses a sleep aid device 100 (Figure 16) (see [0002] wherein the invention relates to dental sleep medicine) comprising: 

a lower portion 14 (Figure 16) configured to receive a user's lower teeth (see [0037],  tray 14 engages to mandibular teeth) coupled to the upper portion 13 (see [0043] wherein the lower tray 14 is coupled to the upper tray 13 via elastic bands via the notches 81/82, see Figure 16), the lower portion 14 comprising a first lower projection 16-1 and a second lower projection 16-2 (see Figure 16 and [0044-0045] wherein there are two projections 16 on each side of the device, henceforth being referred to as 16-1 and 16-2); 
wherein a rear surface 20-1 of the first lower projection 16-1 (See Figure 16) is configured to extend within a first recess (See Annotated Figure 16) in a front surface 19-1 of the first upper projection 15-1 (see [0049] wherein surfaces 19 and 20 contact each other, as shown similarly in Figure 4 embodiment); 
wherein a rear surface 20-2 of the second lower projection 16-2 is configured to extend within a second recess (See Annotated Figure 16) in a front surface 19-2 of the second upper projection 15-2 (see [0049] wherein surfaces 19 and 20 contact each other, as shown similarly in Figure 4 embodiment); 
wherein the sleep aid device 100 is configured to one of shift forward the user's mandible (see [0052] wherein the device 100 shifts the mandible forward) or increase the user's occlusal clearance (see [0066] wherein the vertical distance created by the projections 15 and 16 can be increased to increase the distance between the bite planes (occlusal surface) thus increasing the user’s “occlusal distance”).

    PNG
    media_image1.png
    542
    725
    media_image1.png
    Greyscale

Regarding claim 2, Ross discloses the invention of claim 1 above.
Ross further discloses wherein a bottom surface 17 of the first upper projection 15-1 and the second upper projection 15-2 (See Figure 16) are configured to contact the lower portion 14 (See Figure 16 and [0105] wherein the surface 17 of projection 15 contacts the surface 34 of the lower portion 14).
Regarding claim 3, Ross discloses the invention of claim 1 above.
Ross further discloses wherein the sleep aid device 100 is configured to shift forward the user's mandible (see [0052] wherein the device 100 shifts the mandible forward) and increase the user's occlusal clearance (see [0066] wherein the vertical distance created by the projections 15 and 16 can be increased to increase the distance between the bite planes (occlusal surface) thus increasing the user’s “occlusal distance”).
Regarding claim 4, Ross discloses the invention of claim 1 above.

Regarding claim 6, Ross discloses the invention of claim 1 above.
Ross further discloses wherein the device 100 is configured to prevent a user's soft tissue from blocking an airway of the user (see [0060] wherein the device is configured to treat Obstructive Sleep Apnea (OSA), see https://www.healthline.com/health/sleep/obstructive-sleep-apnea#:~:text=Obstructive%20sleep%20apnea%20(OSA)%20is,called%20apnea%20or%20apneic%20episodes, wherein OSA is the blockage of the airway from the person’s soft tissue, as such the device 100 is configured to prevent this from occurring). 
Regarding claim 7, Ross discloses a sleep aid device 100 (Figure 16) (see [0002] wherein the invention relates to dental sleep medicine) comprising:
an upper portion 11 (Figure 16) comprising: 
an upper shell 13 (See Figure 16) configured receive to a user's upper teeth (see [0037], tray 13 configured to engage maxillary teeth); 
an upper bar 33 (See Figure 16) (similar to the “bar” term as described in the instant application [0066]) coupled below the upper shell 13 (See Figure 16); and 
a first upper projection 15-1 and a second upper projection 15-2 (See Annotated Figure 16) coupled below the upper shell 13 (See Figure 16), wherein the first upper projection 15-1 and the second upper projection 15-2 extend from a rear portion of the upper portion 13 (See Figure 16 wherein 15 extends down form a rear of the tray 13); and 

a lower shell 14 configured to receive a user's lower teeth (see [0037], tray 14 engages to mandibular teeth); 
a lower bar 34 (See Figure 16) (similar to the “bar” term as described in the instant application [0066]) coupled over the lower shell 14 (See Figure 16); and 
a first lower projection 16-1 (See Annotated Figure 16) configured to interlock with the first upper projection 15-1 and a second lower projection 16-2 configured to interlock with the second upper projection 15-2 (see [0049] wherein surfaces 19 and 20 (See Figure 16) contact each other, as shown similarly in Figure 4 embodiment, wherein this then causes the projections 16 and 15 to interlock), 
the first lower projection 16-1 and the second lower projection 16-2 coupled over the lower shell 13 (See Figure 16); 
wherein a rear surface 20-1 of first lower projection 16-1 is configured to contact a front surface 19-1 of a first upper projection 15-1 and a rear surface 20-2 of the second lower projection 15-2 is configured to contact a front surface 19-2 of the second upper projection 16-2 (see [0049] wherein surfaces 19 and 20 contact each other, as shown similarly in the embodiment of Figure 4); 
wherein the first lower projection 16-1 and the second lower projection 16-2 are configured to shift forward a user's mandible (see [0052] wherein the device 100 shifts the mandible forward); and 
wherein the first lower projection 16-1 and the second lower projection 16-2 are configured to provide occlusal clearance for a user (see [0066] wherein the vertical distance created by the projections 15 and 16 can be increased to increase the distance between the bite planes (occlusal surface) thus increasing the user’s “occlusal distance”) (also see Figure 4 which functions similarly to that of Figure 16 wherein there is a clear occlusal distance created by the vertical height of projection 16).
Regarding claim 8, Ross discloses the invention of claim 7 above.
Ross further discloses wherein an entire bottom surface 17-1 of the first upper projection 15-1 (See Annotated Figure 16) and an entire bottom surface 17-2 of the second upper projection 15-2 (See Annotated Figure 16) are configured to contact the lower bar 34 (see [0105]).
Regarding claim 9, Ross discloses the invention of claim 7 above.
Ross further discloses wherein an entire upper surface 18-1 of the first lower projection 16-1 and an entire upper surface 18-2 of the second lower projection 16-2 (See Annotated Figure 16) are configured to contact the upper bar 33 (see [0104]).
Regarding claim 10, Ross discloses the invention of claim 7 above.
Ross further discloses wherein the upper shell 13 and the lower shell 14 are formed to match the user's teeth (see [0038, 0043] wherein the shells 13 and 14 have tooth “depressions” to fit the users teeth into thus are formed to match the user’s teeth).
Regarding claim 12, Ross discloses the invention of claim 7 above.
Ross further discloses wherein one of the upper bar 33 and the lower bar 34 are configured to provide occlusal clearance for the user (See Figure 16 and [0104-0105] wherein these bars 33 and 34 make contact with the opposing projections 16/15 such that they aid in providing occlusal clearance as described in the claim 7 rejection, and further see Figure 16 wherein the bars 33 and 34 are implicitly at an increased height away from their respective occlusal surface thus further contributing to the occlusal clearance height).
Regarding claim 14, Ross discloses the invention of claim 7 above.
Ross further discloses wherein the upper shell 13 comprises a recess formed in a front sidewall of the upper shell 13 (See Annotated Figure 16B, wherein the front sidewall of the shell 13 has a “recess” formed therein, wherein a recess may be an “indentation”, see https://www.thefreedictionary.com/recess).
Regarding claim 15, Ross discloses the invention of claim 7 above.
.

    PNG
    media_image2.png
    462
    566
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070283967 A1 – uses a notch for the elastic band
US 20150238280 A1 – occlusal and advancement device
US 20050028826 A1 – advancement device with variety of shapes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        4/6/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/7/2021